    Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 1 of 24




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

SIXTH DISTRICT OF THE
AFRICAN METHODIST
EPISCOPAL CHURCH; et al.,
                      Plaintiffs,
                                        No. 1:21-cv-1284-JPB
     v.

Brian KEMP, in his official capacity
as Governor of the State of Georgia;
et al.,
                          Defendants,

REPUBLICAN NATIONAL
COMMITTEE; et al.,
           Intervenor-Defendants.

                INTERVENORS’ BRIEF IN SUPPORT
                  OF THEIR MOTION TO DISMISS
         Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 2 of 24




                                   TABLE OF CONTENTS
Introduction .......................................................................................................... 1
Argument .............................................................................................................. 2
         I.       Plaintiffs’ constitutional right-to-vote claims fail because there
                  is no right to vote absentee. (Count III) .......................................... 3
         II.      Plaintiffs’ constitutional right-to-vote claims fail because they
                  rely on idiosyncratic burdens on some voters. (Count III) ............. 5
         III.     Plaintiffs’ section 2 and intentional-discrimination claims fail
                  under Brnovich. (Counts I & II) .................................................... 10
                  A.       Results-Based Discrimination ............................................. 10
                  B.       Intent-Based Discrimination ............................................... 14
         IV.      Plaintiffs’ facial challenge under the ADA fails. (Count V) ......... 17
         V.       The gift-giving ban does not implicate, let alone violate, the
                  First Amendment. (Count IV) ....................................................... 18
Conclusion .......................................................................................................... 21
Certificate of Compliance .................................................................................. 22
Certificate of Service .......................................................................................... 22




                                                            i
      Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 3 of 24




                               INTRODUCTION
      The State has identified several reasons why Plaintiffs’ amended com-

plaint fails to state a claim. See State-Br. (Doc. 87-1) 9-25; State-Reply (Doc.

97) 4-15. Intervenors join those parts of the State’s briefs.
      Intervenors would add just a few points. Plaintiffs’ right-to-vote claims

fail because the Constitution guarantees only one method of voting and be-

cause Plaintiffs identify only idiosyncratic burdens on some voters. And espe-

cially after Brnovich v. Democratic National Committee, --- S. Ct. ---, 2021 WL

2690267 (U.S. July 1), Plaintiffs have not pleaded a plausible claim of racial

discrimination. Plaintiffs are bringing a facial challenge, moreover, so they

must plausibly allege that the challenged laws are invalid in all their applica-

tions. Because they never even try, their claims under the Americans with Dis-

abilities Act, the First Amendment, and other laws necessarily fail.

      These defects are “purely legal.” League of Women Voters of Minn. Educ.

Fund v. Simon, 2021 WL 1175234, at *7 (D. Minn. Mar. 29). While voting

claims “can at times be fact intensive,” the notion that they cannot be dis-
missed at the pleading stage “is meritless.” Comm. to Impose Term Limits (etc.)

v. Ohio Ballot Bd., 885 F.3d 443, 448 (6th Cir. 2018). And unable to muster a

plausible claim of “discriminatory intent on the part of the [Georgia] legisla-
ture,” Plaintiffs are not entitled to embark on “a fishing expedition” via discov-

ery. Wesley v. Collins, 791 F.2d 1255, 1262-63 (6th Cir. 1986). This Court

should dismiss Plaintiffs’ amended complaint in its entirety.




                                        1
      Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 4 of 24




                                 ARGUMENT
      Nearly two weeks before Intervenors were granted intervention, Plain-

tiffs amended their complaint. Compare Doc. 83, with Order (June 4, 2021).

The deadline to file “any required response” to the amended complaint was the
later of “14 days” or “the time remaining to respond to the original pleading.”

Fed. R. Civ. P. 15(a)(3). Because Intervenors were not yet parties, it was un-

clear whether or when they could file a motion to dismiss: No response was

“required” of them, and nonparties technically cannot file motions to dismiss.

See Virginia v. Ferriero, 2021 WL 848706, at *3 n.1 (D.D.C. Mar. 5, 2021); Vivid

Ent., LLC v. Fielding, 965 F. Supp. 2d 1113, 1122 n.1 (C.D. Cal. 2013). Inter-

venors thus sought this Court’s guidance. See Doc. 93. This Court granted In-

tervenors leave to file a motion to dismiss earlier today.

      Motions to dismiss are governed by the familiar Twombly-Iqbal stand-

ard. This Court must accept Plaintiffs’ factual allegations as true, but not their

“‘legal conclusions’” or their “‘naked assertions devoid of further factual en-

hancement.’” Harris ex rel. Davis v. Rockdale Cty. Sch. Dist., 2020 WL
5639684, at *3 (N.D. Ga. Aug. 12). This Court can also consider “documents

incorporated into the complaint by reference” and matters subject to “judicial

notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
Based on these materials, Plaintiffs’ claim must be “‘plausible’”—meaning the

Court has a “‘reasonable expectation that discovery will reveal evidence’” sup-

porting it. Harris, 2020 WL 5639684, at *3. At a minimum, the amended com-
plaint must plausibly allege “‘all the material elements’” of a “‘viable legal



                                        2
      Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 5 of 24




theory.’” Branch Banking & Tr. Co. v. Lichty Bros. Constr., 488 F. App’x 430,
433 (11th Cir. 2012). Errors on a “‘dispositive issue of law’” are fatal. Id.

      Plaintiffs’ claims rest on fatal errors of law. Regulations of absentee vot-

ing do not implicate the constitutional right to vote. Nor can Plaintiffs state a
constitutional claim by alleging burdens that do not affect most voters. Brno-

vich also makes clear that Plaintiffs have not plausibly alleged racial discrim-

ination under either a results-based or an intent-based theory. And their ADA

and First Amendment claims have fatal legal flaws, especially since Plaintiffs

are limited to bringing a facial challenge. For these reasons and more, the

Court should dismiss this case.
I.    Plaintiffs’ constitutional right-to-vote claims fail because there
      is no right to vote absentee. (Count III)
      Most of the challenged provisions of SB 202 regulate only absentee vot-

ing—either by mail or early in person. E.g., Am. Compl. ¶¶22, 246-74. But for
the bulk of our history, States provided nearly all voters with only one method

of voting: in person on election day. See Brnovich, 2021 WL 2690267, at *12.

SB 202 does not eliminate that option, or even make it meaningfully more dif-
ficult. Because in-person voting remains fully available, “the right to vote is

not ‘at stake’” here. Tex. Democratic Party v. Abbott, 961 F.3d 389, 404 (5th

Cir. 2020) (quoting McDonald v. Bd. of Election Comm’rs of Chi., 394 U.S. 802,

807 (1969)).

      The Constitution guarantees one method of voting; “there is no constitu-

tional right to an absentee ballot.” Mays v. LaRose, 951 F.3d 775, 792 (6th Cir.

2020). When States impose a limit on absentee voting, but not in-person voting,


                                         3
      Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 6 of 24




“[i]t is … not the right to vote that is at stake … but a claimed right to receive
absentee ballots”—which is not a constitutional right. McDonald, 394 U.S. at

807. As the Fifth Circuit has explained, the Constitution is not violated “unless

… the state has ‘in fact absolutely prohibited’ the plaintiff from voting.” Tex.
Democratic Party, 961 F.3d at 404. And “permit[ting] the plaintiffs to vote in

person” on election day, as Georgia does, “is the exact opposite of ‘absolutely

prohibit[ing]’ them from doing so.” Id.; accord Tully v. Okeson, 977 F.3d 608,

611 (7th Cir. 2020) (“[U]nless a state’s actions make it harder to cast a ballot

at all, the right to vote is not at stake.”).

      The Supreme Court announced this rule “unambiguously” in McDonald.

New Ga. Proj. v. Raffensperger, 976 F.3d 1278, 1288 (11th Cir. 2020) (Lagoa,

J., concurring). There, Illinois law allowed some classes of voters to cast absen-

tee ballots, but not people in jail. 394 U.S. at 803-04. When inmates who

couldn’t post bail challenged the law, the Court unanimously held that “the

right to vote” was not “at stake.” Id. at 807. There is no “right to receive absen-

tee ballots.” Id. Illinois’ rules on absentee voting “d[id] not themselves deny …
the exercise of the franchise” because they only “ma[d]e voting more available

to some groups.” Id. at 807-08 (emphasis added). And Illinois’ election code “as

a whole” did not “deny … the exercise of the franchise” either. Id. Illinois had
not “precluded [the inmates] from voting” because the inmates had potential

options to vote in person. Id. at 808 & n.6. In other words, the inmates’ consti-

tutional claims failed because they were not “absolutely prohibited from voting
by the State.” Id. at 808 n.7.



                                           4
      Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 7 of 24




      When Intervenors raised this same point in New Georgia Project, the
Eleventh Circuit agreed. Compare Amicus Br. of RNC & GAGOP, 2020 WL

5757920, at *4 (11th Cir. Sept. 23) (“Georgia’s Election Day deadline does not

implicate the right to vote at all.”), with 976 F.3d at 1281 (“Georgia’s Election
Day deadline does not implicate the right to vote at all.”). In that case, the

Eleventh Circuit stayed a preliminary injunction against Georgia’s deadline

for returning mail ballots. That deadline, the Eleventh Circuit explained, “does

not implicate the right to vote at all” because “Georgia has provided numerous

avenues” to vote, including “in person on Election Day.” 976 F.3d at 1281. So

too here.

      In short, the “fundamental right to vote” is “the ability to cast a ballot”—

“not the right to do so in a voter’s preferred manner.” Tully, 977 F.3d at 613

(emphasis added). To the extent that Plaintiffs challenge SB 202’s regulations

of absentee voting and other nontraditional methods, their claims fail as a mat-

ter of law.
II.   Plaintiffs’ constitutional right-to-vote claims fail because they
      rely on idiosyncratic burdens on some voters. (Count III)
      Plaintiffs’ constitutional claims fail for another basic reason. Right-to-

vote claims are assessed under Anderson-Burdick—the balancing test derived

from the Supreme Court’s decisions in Anderson v. Celebrezze, 460 U.S. 780

(1983), and Burdick v. Takushi, 504 U.S. 428 (1992). The Anderson-Burdick

test “requires [courts] to weigh the burden imposed by the law against the state

interests justifying the law.” Jacobson v. Fla. Sec’y of State, 974 F.3d 1236,

1261 (11th Cir. 2020) (citing Common Cause/Ga. v. Billups, 554 F.3d 1340,


                                        5
      Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 8 of 24




1352 (11th Cir. 2009)). But as the Eleventh Circuit recently explained—quot-
ing Justice Scalia’s concurrence in Crawford—courts “‘have to identify a bur-

den before [they] can weigh it.’” Id. (quoting Crawford v. Marion Cnty. Election

Bd., 553 U.S. 181, 205 (2008) (Scalia, J., concurring in the judgment)). The only
burdens that Plaintiffs assert are legally “irrelevant” because they are “special

burden[s] on some voters,” not categorical burdens on all voters. Crawford, 553

U.S. at 204 (Scalia, J., concurring in the judgment) (cleaned up).

      When plaintiffs challenge “generally applicable, nondiscriminatory vot-

ing regulation[s],” the burdens arising from “the peculiar circumstances of in-

dividual voters” are legally “irrelevant.” Id. at 204-06. The Anderson-Burdick

test is concerned only with burdens that affect voters “categorically.” Id. at 206.

This categorical approach follows from several Supreme Court precedents:

      • In holding that Hawaii’s ban on write-in voting “impose[d] only
        a limited burden on voters’ rights,” Burdick looked at the ban’s
        effect on voters generally, rather than on the plaintiff specifi-
        cally. 504 U.S. at 436-39. (Indeed, it was the dissent in Burdick
        that focused on the law’s impact on “some individual voters.” Id.
        at 448 (Kennedy, J., dissenting).)

      • In rejecting voters’ challenge to Oklahoma’s primary election,
        Clingman v. Beaver emphasized that “Oklahoma’s semiclosed
        primary system does not severely burden the associational
        rights of the state’s citizenry” generally—irrespective of its spe-
        cific effect on the individual plaintiffs. 544 U.S. 581, 593 (2005).

      • Storer v. Brown likewise held that the “sever[ity]” of Califor-
        nia’s ballot-access requirements must be assessed based on “the
        nature, extent, and likely impact” of those requirements—not
        the known impact on the specific candidates who were plain-
        tiffs. 415 U.S. 724, 738 (1974) (emphasis added).


                                        6
      Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 9 of 24




See also Crawford, 553 U.S. at 206-07 (Scalia, J., concurring in the judgment)
(analyzing other precedents).

      The categorical approach makes good sense. Given inevitable differences

in voters’ circumstances, every voting requirement “affects different voters dif-
ferently.” Id. at 205. But those different effects are not different “burdens” im-

posed by a generally applicable law; they “are no more than the different im-

pacts of the single burden that the law uniformly imposes on all voters.” Id.

The Constitution does not prohibit mere disparate impacts. Id. at 207 (citing

Washington v. Davis, 426 U.S. 229, 248 (1976)). Holding otherwise would imply

that every voting requirement in every State is subject to invalidation when-

ever any voter’s personal, idiosyncratic circumstances make that requirement

particularly difficult. The Constitution does not tell courts to inject case-by-

case hardship waivers into every election law. It entrusts state legislatures

with making these policy decisions. See U.S. Const., art. I, §4; art. II, §1;

amend. X. This constitutional design militates against the “sort of detailed ju-

dicial supervision” that a “voter-by-voter examination of the burdens of voting
regulations” would require. Crawford, 553 U.S. at 208 (Scalia, J., concurring

in the judgment); accord Luft v. Evers, 963 F.3d 665, 671 (7th Cir. 2020).

      Though Justice Scalia was writing only for himself and two others in
Crawford, his concurrence accurately describes the governing law. As he ex-

plained, the categorical approach comes from several Supreme Court prece-

dents—all good law, all binding. See Crawford, 553 U.S. at 206-07 (Scalia, J.,
concurring in the judgment). The lead opinion in Crawford, moreover, “neither



                                        7
     Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 10 of 24




reject[ed] nor embrace[d]” the categorical approach. Id. at 208. It didn’t need
to because the plaintiff there failed to “provide any concrete evidence of the

burden” that the law imposed “on any class of voters.” Id. at 201-02 (op. of

Stevens, J.). Several lower courts have thus followed Justice Scalia’s concur-
rence as an accurate statement of the law. See, e.g., Richardson v. Tex. Sec’y of

State, 978 F.3d 220, 236 (5th Cir. 2020); Ne. Ohio Coal. for the Homeless v.

Husted, 837 F.3d 612, 663 (6th Cir. 2016) (Keith, J., concurring in part, dis-

senting in part) (“The Majority relies in part on Justice Scalia’s concurrence in

Crawford”). The Eleventh Circuit has also relied on it. See, e.g., Jacobson, 974

F.3d at 1261; Greater Birmingham Ministries v. Sec’y of State for Ala., 992 F.3d

1299, 1327 (11th Cir. 2021).

      The correct, categorical approach to Anderson-Burdick is fatal to Plain-

tiffs’ claims. While Plaintiffs make passing allegations of SB 202’s burdens on

“all voters,” Am. Compl. ¶¶23, 27, 276, 278, they fail to allege in “non-conclu-

sory” terms that SB 202 imposes meaningful burdens on “voters generally,”

League of Women Voters of Minn., 2021 WL 1175234, at *9. Plaintiffs focus
entirely on the “discriminatory” burdens allegedly imposed on certain sub-

classes of voters. E.g., Am. Compl. ¶¶275-328. This “[z]eroing in on the abnor-

mal burden experienced by a small group of voters is problematic at best, and
prohibited at worst.” Ne. Ohio Coal., 837 F.3d at 631. The better view is that

it’s prohibited.

      Plaintiffs’ noncategorical approach is certainly prohibited with respect to
facial challenges. As Crawford’s lead opinion explains, a facial challenge “must



                                       8
     Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 11 of 24




fail where the statute has a ‘plainly legitimate sweep,’” so courts must focus on
an election law’s “broad application to all … voters.” 553 U.S. at 202-03 (op. of

Stevens, J.). That an election law imposes “an unjustified burden on some vot-

ers,” the lead opinion reiterated, cannot “invalidate the entire statute.” Id. at
203; accord id. at 198-200 (evaluating the burden on “most voters” and explain-

ing that an unjustified burden on “a few voters” is “by no means sufficient”).

As a court recently explained in another case involving Intervenors, a plaintiff

cannot maintain a facial challenge “based only on burdens tied to the peculiar

circumstances of individual voters.” League of Women Voters of Minn., 2021

WL 1175234, at *8.

      Yet Plaintiffs challenge SB 202 on its face. They ask this Court to enjoin

Defendants from giving “any effect” to the challenged provisions. Am. Compl.

132. They do not ask for as-applied relief for any “particular persons.” Cf.

Frank v. Walker, 819 F.3d 384, 386 (7th Cir. 2016). Even if that kind of relief

were permissible—and it isn’t, see Crawford, 553 U.S. at 208 (Scalia, J., con-

curring in the judgment))—organizational plaintiffs like these lack standing to
seek as-applied relief, see Free Speech Coal., Inc. v. Att’y Gen. U.S., 974 F.3d

408, 421-22 (3d Cir. 2020). Plaintiffs thus seek to do what the law forbids: in-

validate an election law for “all voters” because it allegedly “imposes ‘exces-
sively burdensome requirements’ on some voters.” Brakebill v. Jaeger, 905 F.3d

553, 558 (8th Cir. 2018). That kind of claim “is not plausible” and should be

“dismissed with prejudice.” League of Women Voters of Minn., 2021 WL
1175234, at *8, *12.



                                       9
       Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 12 of 24




III.   Plaintiffs’ section 2 and intentional-discrimination claims fail
       under Brnovich. (Counts I & II)
       Less than two weeks ago—but more than a month after Plaintiffs filed

their amended complaint—the Supreme Court decided Brnovich. A landmark

decision, Brnovich was “the first time” that the Court applied section 2 of the
Voting Rights Act to laws governing “how ballots are collected and counted.”

2021 WL 2690267, at *5; accord id. at *10 (“this is our first foray into the area”);

id. at *11 (“this is our first §2 time, place, or manner case”). The Court sub-
stantially clarified the law in this area, especially for section 2’s so-called “re-

sults test.” Under Brnovich’s framework, Plaintiffs do not come close to stating

a claim of results-based or intent-based discrimination.
       A.    Results-Based Discrimination
       Section 2 asks whether, under the “totality of circumstances,” a voting

procedure “results in” the denial of voting rights “on account of race or color.”

52 U.S.C. §10301. The statute’s “touchstone,” according to Brnovich, is whether

voting is equally open to individuals of all races. 2021 WL 2690267, at *12.

That a voting regulation has a “disparate impact” on some racial group—even
a “‘statistically significant’” one—is not enough. Id. at *16. Otherwise, existing

disparities in “employment, wealth, and education” would disable the States

and “bring about a wholesale transfer of the authority to set voting rules … to
the federal courts.” Id.

       Brnovich instructs courts considering section 2 claims to consider all rel-

evant circumstances. Id. at *12. It mentions five “important circumstances” in
particular: the size of any burden on voting, any deviation from procedures



                                        10
     Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 13 of 24




common in 1982, the size of any racially disparate impact, the other available
ways to vote, and the strength of the State’s interests. Id. at *12-13.

      While Brnovich’s list is nonexhaustive, the Court stated several subrules

that courts “must” follow:
      1. Courts “must tolerate ‘the usual burdens of voting.’” Id. at *12.
         “Mere inconvenience” never violates section 2. Id.
      2. When section 2 was amended in 1982, States required “nearly
         all voters to cast their ballots in person on election day.” Id. This
         history, as well as the current laws in other States, “must be
         taken into account.” Id.
      3. Courts must assess “the size” of any racial disparity by using a
         “meaningful comparison.” Id. at *13. Plaintiffs cannot “artifi-
         cially magnif[y]” “[w]hat are at bottom small differences” or cre-
         ate a “distorted picture” by “dividing one percentage by an-
         other.” Id. at *17 (citing Frank, 768 F.3d at 752 n.3).
      4. Courts “must consider” the State’s “entire system of voting” and
         the “other” ways it allows citizens to vote. Id.
      5. The State’s interests behind the regulation “must be taken into
         account.” Id. Preventing fraud, intimidation, and undue influ-
         ence are strong, legitimate interests—even if the State is acting
         purely prophylactically. Id. at *13, *20.
After stating these subrules, Brnovich explained why other legal frameworks

were “less helpful” in section 2 cases—including the so-called Gingles factors.
See id. at *13-14.
      Especially after Brnovich, Plaintiffs have not pleaded a plausible viola-

tion of section 2. Although Brnovich hadn’t been decided when Plaintiffs
drafted their amended complaint, it “must be given full retroactive effect” in
this case. Harper v. Va. Dep’t of Tax’n, 509 U.S. 86, 96 (1993). It compels dis-

missal of Plaintiffs’ claims for several reasons.


                                        11
     Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 14 of 24




      First, the challenged parts of SB 202 impose nothing beyond the “‘usual
burdens of voting.’” Brnovich, 2021 WL 2690267, at *12. All elections have

rules: There is nothing unusual about requiring Georgians to register, present

one of the several permissible forms of ID, apply for a ballot, timely request
and return a ballot, find their assigned precinct, stand in line, and the like. See

id. at *16, *18 (nothing unusual about having to “identify one’s own polling

place,” “travel there,” “mak[e] a trip to the department of motor vehicles,” or

make other similar trips to a mailbox, post office, drop box, or election office).

Plaintiffs do not allege otherwise. They instead assume that even slight bur-

dens must be justified by sufficient state interests. E.g., Am. Compl. ¶¶248,

250-59, 264-70, 273-74. But Plaintiffs put the cart before the horse: Burdens

that are “[m]ere inconvenience[s]” do not implicate section 2 in the first place.

Brnovich, 2021 WL 2690267, at *12.

      Second, nearly all of Plaintiffs’ challenges involve regulations of mail

voting and early voting. But in 1982, these methods of voting were entirely

unavailable for “nearly all” Americans. Id. Compared to the “benchmark[]” of
zero absentee voting, the challenged laws cannot impose a meaningful burden.

Id. This Court should “doubt that Congress intended” section 2 to force States

to adopt expansive versions of voting methods that didn’t exist in 1982. Id. In
fact, that reading would raise “grave constitutional concerns” about section 2’s

constitutionality. Johnson v. Gov’t of Fla., 405 F.3d 1214, 1231-32 (11th Cir.

2005) (en banc). Nor do Plaintiffs make allegations comparing Georgia’s laws
with those of other States. Cf. Brnovich, 2021 WL 2690267, at *16.



                                        12
     Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 15 of 24




      Third, Plaintiffs make no effort to quantify “the size” of any racially dis-
parate impacts or “compar[e]” them in any “meaningful” sense. Id. at *13.

Plaintiffs mostly just assert, in conclusory terms, that disparate impacts will

occur. E.g., Am. Compl. ¶¶22-23, 279, 282, 285, 287, 290, 297, 319, 324. When
they provide numbers, they inflate them with the kind of statistical fallacies

that Brnovich rejected. See 2021 WL 2690267, at *17, *13; e.g., Am. Compl.

¶¶24, 275, 280-81, 284, 286, 292. Or they allege disparate impacts based on

preexisting disparities in employment, wealth, and education—precisely what

Brnovich deemed insufficient. See 2021 WL 2690267, at *16; e.g., Am. Compl.

¶¶24, 25, 277-78, 280-81, 286, 288-89, 292, 293, 298, 301, 322, 325-28. These

disparities are not Georgia’s fault. Frank, 768 F.3d at 753. And allegations that

“minorities [a]re ‘generically’ more likely than non-minorities to make use of”

certain voting practices do not allege a disparity at all. Brnovich, 2021 WL

2690267, at *19 n.19.

      Fourth, Plaintiffs focus on how each provision of SB 202 burdens a par-

ticular method of voting, without considering the State’s “entire system.” Id. at
*13. Georgia makes it easy to vote. See New Ga. Proj., 976 F.3d at 1281; id. at

1286 (Lagoa, J., concurring). With no-excuse absentee voting and a generous

early-voting period, Georgia is in the top tier of all States for ease of voting.
See Nonpartisan Report Ranks Georgia Election Access in Top Tier After SB

202, Ga. Sec’y of State, bit.ly/3AD0Adq (citing How Easy Is It to Vote Early in

Your State?, Ctr. for Election Innovation & Rsch. (Apr. 12, 2021)). Voters who
cannot vote absentee can vote early or on election day, and vice versa. Plaintiffs



                                       13
     Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 16 of 24




do not allege that any Georgians, let alone most Georgians, are unable to use
at least one of these options after SB 202. That allegation would be self-evi-

dently implausible.

      Fifth, Plaintiffs misstate “the strength of the state interests” behind the
challenged laws. Brnovich, 2021 WL 2690267, at *13. Plaintiffs assume that

Georgia cannot act to prevent voter fraud unless fraud is already widespread

in the State. E.g., Am. Compl. ¶¶18, 213, 221-24, 228, 285, 290. But the “risk

of voter fraud [is] real,” even if Georgia has “had the good fortune to avoid it”;

and the “prevention of fraud” is a “strong and entirely legitimate state inter-

est.” Crawford, 553 U.S. at 196 (op. of Stevens, J.); Brnovich, 2021 WL

2690267, at *20, *13. It thus “go[es] without saying” that Georgia can “take

action to prevent election fraud without waiting for it to occur and be detected

within its own borders.” Brnovich, 2021 WL 2690267, at *20. Georgia can also

take prophylactic steps to improve its election procedures, restore voter confi-

dence, and prevent intimidation and coercion. Section 2 is not preclearance by

another name: Sovereign States can reform their voting laws without first get-
ting permission from Plaintiffs or federal courts. Luft, 963 F.3d at 674. Plain-

tiffs’ results-based claim under section 2 should be dismissed.
      B.    Intent-Based Discrimination
      The test for discriminatory intent under section 2, the Fourteenth

Amendment, and the Fifteenth Amendment is “the same.” Nipper v. Smith, 39

F.3d 1494, 1520 (11th Cir. 1994) (en banc). While Brnovich did not alter that
test, it made important holdings that illustrate why Plaintiffs’ allegations fall



                                       14
     Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 17 of 24




short. The key question, Brnovich explained, is whether “the legislature as a
whole” acted with racist intent—not individual legislators. 2021 WL 2690267,

at *22. And “partisan motives are not the same as racial motives.” Id. Neither

are “‘sincere’” beliefs, even if “‘mistaken,’” about the existence of fraud or the
wisdom of election reforms. Id. at *21-22.

      Plaintiffs have not plausibly alleged that SB 202 was enacted with racist

intent. See, e.g., DHS v. Regents of the Univ. of Calif., 140 S. Ct. 1891, 1915-16

(2020) (resolving a claim of intentional discrimination at the motion-to-dismiss

stage). Courts are “reluctan[t] to speculate about a state legislature’s intent.”

Greater Birmingham Ministries, 992 F.3d at 1324 n.37. Here, the only reliable

evidence of the legislature’s purposes are the formal legislative findings that

the majority voted on and included in SB 202. According to those findings, SB

202 was enacted to “boost voter confidence”; “streamline … elections” by “pro-

moting uniformity”; “reduce the burden on election officials”; prevent “im-

proper interference, political pressure, or intimidation”; and make it “‘hard to

cheat.’” SB 202, §2, 2021 Georgia Laws Act 9.
      SB 202’s approved purposes are entirely legitimate. See Brnovich, 2021

WL 2690267, at *21-22; Crawford, 553 U.S. at 192-93 (op. of Stevens, J.). And

the legislature “f[ound] and declare[d]” that SB 202 would promote these pur-
poses, exercising its “considered judgment” after considering “hours of testi-

mony,” making “significant modifications,” and “applying the lessons learned

from conducting an election in the 2020 pandemic.” SB 202, §2. While Plaintiffs
downplay the risk of voter fraud, e.g., Am. Compl. ¶¶18, 213, 221-24, 228, 285,



                                       15
     Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 18 of 24




290, the legislature could take a different view and pass prophylactic safe-
guards, Brnovich, 2021 WL 2690267, at *13, *20.

      The notion that these legislative findings are little more than racist pre-

text is implausible. This Court must consider “the precise circumstances sur-
rounding the passage of [SB 202].” Greater Birmingham Ministries, 992 F.3d

at 1325. Plaintiffs “d[o] not identify [racist] statements” made by any legislator

who voted for SB 202, let alone by “the entire body of the [Georgia] legislature.”

DHS, 140 S. Ct. at 1916 (cleaned up); Greater Birmingham Ministries, 992 F.3d

at 1324-25. And stray statements from political campaigns—“remote in time

and made in unrelated contexts”—“do not qualify as contemporary statements”

about SB 202. DHS, 140 S. Ct. at 1916 (cleaned up).

      Plaintiffs’ allegations about Georgia’s “racist history” are also too remote

and cannot disempower the State from “enacting otherwise constitutional laws

about voting.” Greater Birmingham Ministries, 992 F.3d at 1325. “Things have

changed in the South.” Nw. Austin Mun. Util. Dist. No. One v. Holder, 557 U.S.

193, 202 (2009). Neither the Constitution nor the Voting Rights Act is “de-
signed to punish for the past.” Shelby Cty. v. Holder, 570 U.S. 529, 553 (2013).

In fact, Plaintiffs do not challenge large swaths of SB 202 precisely because

those provisions make it easier to vote—hardly the handiwork of a legislature
motivated by racism.

      For all these reasons, Plaintiffs’ intent-based claims do not cross the

plausibility threshold. They should be dismissed as a matter of law.




                                       16
      Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 19 of 24




IV.   Plaintiffs’ facial challenge under the ADA fails. (Count V)
      Plaintiffs contend that various provisions of SB 202 violate Title II of the

ADA. See Am. Compl. ¶¶349-60. But if voting is a public “service[], program[],

or activity[],” then the challenged provisions cannot violate Title II unless they

“exclude[]” disabled persons from voting “by reason of [their] disability.” 42
U.S.C. §12132. As the word “exclude” suggests, “‘mere difficulty in accessing a

benefit is not, by itself, a violation of the ADA.’” Smith v. Dunn, 2021 WL
471187, at *8 (M.D. Ala. Feb. 9).

      Plaintiffs are nonprofit corporations, not disabled persons, so they can-

not bring an as-applied challenge to SB 202. Free Speech Coal., 974 F.3d at
421-22. Plaintiffs instead must allege that the challenged provisions are fa-

cially invalid under the ADA. To win a facial challenge, Plaintiffs “‘must estab-

lish that no set of circumstances exists under which the [challenged provision]
would be valid.’” Oconomowoc Residential Programs, Inc. v. City of Greenfield,

23 F. Supp. 2d 941, 951 (E.D. Wis. 1998).

      Plaintiffs come nowhere close to pleading a plausible facial challenge. As
explained, the challenged provisions impose no more than the “‘usual burdens’”

of voting. Brnovich, 2021 WL 2690267, at *18. The complaint never alleges

whether or how these usual burdens become prohibitively difficult for disabled
persons. Nor could the complaint plausibly allege what it needs to for a facial

challenge: that the challenged provisions make voting too difficult for all disa-

bled voters, no matter their qualifying disability, access to assistance, or other
life circumstances. Georgia gives voters many ways to cast a ballot, after all. It



                                       17
        Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 20 of 24




is difficult to imagine any person who could, for example, place an absentee
ballot in a drop box but not a mailbox, vote in person but only if third parties

provide them food and water, or take advantage of in-person early voting yet

be unable to get an ID and vote absentee. Cf. Am. Compl. ¶358. Plaintiffs cer-
tainly don’t identify anyone. Plus, nothing in SB 202 prohibits typical accom-

modations for voters with disabilities, such as receiving assistance with travel

to the polls, requesting help from poll workers, bringing their own food and

water (or using the water provided by officials at the polling place), and the

like.

        Given all these possibilities, Plaintiffs have not plausibly alleged that

the challenged provisions are invalid “in every instance.” Oconomowoc, 23 F.

Supp. 2d at 951. Facial challenges are “disfavored” because, when they are

successful, the State “may not enforce the statute under any circumstance.” Id.

That strong medicine is not justified based on Plaintiffs’ barebones allegations.
V.      The gift-giving ban does not implicate, let alone violate, the
        First Amendment. (Count IV)
        Last, Plaintiffs contend that SB 202’s ban on offering gifts to voters at
the polling place violates the First Amendment rights to “speech and expres-

sion.” Am. Compl. ¶343. This claim fails because giving gifts is conduct, not

speech, and because Georgia’s gift-giving ban satisfies the low level of scrutiny

that governs nonpublic forums.

        SB 202’s ban on “giv[ing], offer[ing] to give, or participat[ing] in the giv-

ing” of money or gifts does not implicate the First Amendment because it reg-

ulates conduct alone. O.C.G.A. §21-2-414(a). The First Amendment does not


                                          18
     Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 21 of 24




protect “conduct,” even though most conduct is “‘in part initiated, evidenced, or
carried out by means of language.’” Rumsfeld v. FAIR, 547 U.S. 47, 62 (2006).

The act of giving someone money or gifts is just that—an act. While banning

that act will impose “incidental” burdens on speech, that unsurprising fact
“hardly means that the law should be analyzed as one regulating … speech

rather than conduct.” Id.; see also United States v. Williams, 553 U.S. 285, 298

(2008) (laws regulating offers or conspiracies to engage in unlawful acts regu-

late conduct, not speech).

      While the First Amendment does protect “expressive conduct,” SB 202

regulates only the nonexpressive parts of gift-giving. Conduct does not become

expressive “‘whenever the person engaging in [it] intends thereby to express

an idea.’” FAIR, 547 U.S. at 65-66. The conduct must be intended to convey a

“‘particularized’” message, and the particularized message must be highly

likely to be “‘understood by those who viewed it.’” Texas v. Johnson, 491 U.S.

397, 404 (1989). Giving food and water to voters waiting in line expresses no

particularized message that anyone would understand. See Knox v. Brnovich,
907 F.3d 1167, 1181 (9th Cir. 2018) (collecting and returning ballots is not ex-

pressive); Voting for America, Inc. v. Steen, 732 F.3d 382, 391 & n.4 (5th Cir.

2013) (collecting and returning voter-registration applications is not expres-
sive); Lichtenstein v. Hargett, 489 F. Supp. 3d 742, 772-73 (M.D. Tenn. 2020)

(distributing absentee-ballot applications is not expressive). Consider the mes-

sages that Plaintiffs subjectively think it communicates: “stay in line,” “every
vote is valuable,” and “all people have inherent value.” Am. Compl. ¶344. If



                                       19
     Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 22 of 24




Plaintiffs want to communicate those messages to voters, nothing in SB 202
stops them. It regulates only the gift-giving itself. See Steen, 732 F.3d at 391.

      Separately, even if the gift-giving ban implicated the First Amendment,

it would satisfy the low level of scrutiny that applies in this context. The gift-
giving ban applies only inside the polling place, within the 150-foot buffer zone

around the polling place, and within 25 feet of any voter standing in line.

O.C.G.A. §21-2-414(a). On election day, these areas are a “nonpublic forum.”

Minn. Voters All. v. Mansky, 138 S. Ct. 1876, 1886-88, 1883 (2018). Because

the gift-giving ban is viewpoint neutral, the key question is whether it is “rea-

sonable in light of the purpose served by the forum: voting.” Id. (cleaned up).

      The gift-giving ban is plainly reasonable. The legislature enacted the

gift-giving ban to protect voters from “improper interference, political pressure,

or intimidation while waiting in line to vote.” SB 202, §2(13). These state in-

terests are valid and strong. Brnovich, 2021 WL 2690267, at *13. While some

gift-givers might not have impermissible goals, the State can act prophylacti-

cally. See Burson v. Freeman, 504 U.S. 191, 206-07 (1992) (plurality op.); id. at
216 (Scalia, J., concurring in the judgment). A prophylactic ban is especially

appropriate given the State’s experience with this conduct, see SB 202, §2(13),

and the difficulties with detecting and undoing improper interference, see Bur-
son, 504 U.S. at 206-07 (plurality op.). There’s “no requirement of narrow tai-

loring in a nonpublic forum.” Minn. Voters All., 138 S. Ct. at 1888.

      And again, Plaintiffs are bringing a facial challenge. The challenged pro-
vision obviously has permissible applications—such as offers of money, gifts



                                       20
     Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 23 of 24




given inside the polling place, and food and water that are intended to influ-
ence voters—that doom Plaintiffs’ facial claim. And because the gift-giving ban

is a reasonable regulation of a nonpublic forum, a separate overbreadth anal-

ysis is not appropriate. See Hodge v. Talkin, 799 F.3d 1145, 1171 (D.C. Cir.
2015). This claim, too, should be dismissed.

                               CONCLUSION
      This Court should dismiss Plaintiffs’ amended complaint with prejudice.

                                           Respectfully submitted,

      Dated: July 12, 2021                 /s/ Tyler R. Green

      John E. Hall, Jr.                    Tyler R. Green (pro hac vice)
        Georgia Bar No. 319090             Cameron T. Norris (pro hac vice)
      William Bradley Carver, Sr.          Steven C. Begakis (pro hac vice)
        Georgia Bar No. 115529             CONSOVOY MCCARTHY PLLC
      W. Dowdy White                       1600 Wilson Blvd., Ste. 700
        Georgia Bar No. 320879             Arlington, VA 22209
      HALL BOOTH SMITH, P.C.               (703) 243-9423
      191 Peachtree St. NE, Ste. 2900      tyler@consovoymccarthy.com
      Atlanta, GA 30303                    cam@consovoymccarthy.com
      (404) 954-6967                       steven@consovoymccarthy.com
                      Counsel for Intervenor-Defendants




                                      21
     Case 1:21-cv-01284-JPB Document 100-1 Filed 07/12/21 Page 24 of 24




                    CERTIFICATE OF COMPLIANCE
      I certify that this document complies with Local Rule 5.1(B) because it

uses 13-point Century Schoolbook.

                                          /s/ Tyler R. Green



                       CERTIFICATE OF SERVICE
      On July 12, 2021, I e-filed this document on ECF, which will serve eve-

ryone requiring service.
                                          /s/ Tyler R. Green




                                     22
